September 25, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                          TALIBA C. JOHNSON, Appellant

NO. 14-11-00327-CV                          V.

       GREGORY LUCHIN, INDIVIDUALLY AND D/B/A LUCHIN & SONS
                      CONSTRUCTION, Appellee
                  ________________________________

       This cause, an appeal from the judgment signed January 18, 2011 in favor of
appellee, Gregory Luchin, Individually and d/b/a Luchin & Sons Construction, was heard
on the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant Taliba C. Johnson to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.